UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53703 Commission File Number FRESH TRAFFIC GROUP INC. (Exact name of registrant as specified in its charter) Nevada 98-0531819 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4960 S. Gilbert Road., Suite 1-111, Chandler, AZ (Address of principal executive offices) (Zip Code) (602) 466-3666 (Registrant’stelephone number, including area code) 201 Portage Avenue, Suite 1680, Winnipeg, MB, Canada, R3B 3K6 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 36,000,000 common shares outstanding as of April 5, 2012 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) 2 FRESH TRAFFIC GROUP INC. TABLE OF CONTENTS Page PART I – Financial Information Item 1. Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II – Other Information Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signatures 20 3 PART I – FINANCIAL INFORMATION The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the six month period ended February 29, 2012 are not necessarily indicative of the results that may be expected for the fiscal year ending August 31, 2012.For further information refer to the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended August 31, 2011. Page Unaudited Consolidated Financial Statements Consolidated Balance Sheets 5 Consolidated Statements of Operations 6 Consolidated Statements of Cash Flows 7 Notes to Unaudited Consolidated Financial Statements 8 to 12 4 FRESH TRAFFIC GROUP INC. CONSOLIDATED BALANCE SHEETS (Stated in US Dollars) February 29, August 31, (unaudited) ASSETS Current Cash $ $ Accounts receivable GST receivable Total Current Assets Property, plant and equipment, net – Note 2 Security deposit - Note 7 Total Assets $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Customer deposits – Note 5 GST payable Corporate tax payable - Loan payable Loan payable - related parties - Total Liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Capital stock - $0.001 par value, 675,000,000 common shares authorized; 36,000,000 common shares issued and outstanding at February 29, 2012 and August 31, 2011 respectively Additional paid-in capital Deficit ) ) Accumulated other comprehensive income (loss) Total Stockholders’ Equity (Deficit) ) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements 5 FRESH TRAFFIC GROUP INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Stated in US Dollars) (Unaudited) Three Months Ended Six Months Ended February 29, February 28, February 29, February 28, Service based sales $ Cost of goods sold Gross profit Operating expenses Professional fees Amortization Other general and administrative expenses Total operating expenses Income (loss) from operations ) Other income and expense: Loss on debt settlement - - - ) Interest expense ) Income (loss) before income taxes ) Income tax benefit (expense) ) - ) - Income (loss) from continuing operations ) - ) - Net income (loss) $ ) $ ) $ ) $ ) Net loss per share – basic and diluted Loss from continuing operations $ ) $ ) $ ) $ ) Net loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding – basic and diluted Comprehensive income (loss) gain: Net income (loss) $ ) $ ) $ ) $ ) Foreign currency translation (loss) gain Comprehensive income (loss) $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements 6 FRESH TRAFFIC GROUP INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Stated in US Dollars) Six Months Ended February 29, February 28, Cash flows from operating activities Net loss $ ) $ ) Adjustment to reconcile net loss to cash provided by (used in) operations: Depreciation Loss on debt settlement - Investor relations paid by common stock - Accrued interest Changes in assets and liabilities: Accounts receivable ) GST receivable ) GST payable ) Corporate tax payable Customer deposits - Accounts payable and accrued liabilities Net cash provided by (used in) operating activities ) Cash flows from Financing Activities Proceeds from loan payable Repayment of loan – related parties - ) Net cash provided by financing activities from continuing operations Net cash provided by financing activities from discontinued operations - Net cash provided by financing activities Effect of currency rate change on cash Increase (decrease) in cash during the period Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for: Interest $
